Citation Nr: 1008725	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-35 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for residuals of a status 
post right knee replacement (previously rated as residuals of 
a right lateral meniscectomy with degenerative arthritis), 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 
and from August 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the benefit 
sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge at the local RO in September 2007.  A transcript is of 
record.

This matter was remanded by the Board in December 2008, in 
order to schedule the Veteran for a VA examination, which was 
conducted in April 2009.

In a December 2009 rating decision, the agency of original 
jurisdiction (AOJ) granted service connection for residuals 
from three surgical scars on the right knee, assigning a 
separate disability evaluation of 20 percent, effective 
November 2, 2009.

The December 2008 Board remand noted that as its November 
2007 decision determined that three separate 10 percent 
ratings were warranted for the Veteran's right knee condition 
for the period prior a September 27, 2007 total knee 
replacement, and the maximum rating was awarded for the 
period from September 27, 2007 to October 31, 2008; the only 
remaining issue was that of entitlement to an increased 
rating for the period beginning November 1, 2008.


FINDING OF FACT

For the period beginning November 1, 2008, chronic residuals 
of the Veteran's status post right knee replacement have 
included severe painful motion.


CONCLUSION OF LAW

For the time period from November 1, 2008, the criteria for 
an evaluation of 60 percent, but no higher, for a status post 
right knee replacement have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5055 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in June 
2004, March 2006, June 2006, September 2007, and February 
2009. These letters told the Veteran that he could 
substantiate the claim with evidence that the disability had 
worsened, notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  

The March 2006 and February 2009 letters further provided 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the claimed 
disability under consideration, in accordance with Dingess.  
The letter told him that he could substantiate the claim with 
evidence of the impact of his disability on employment, 
provided examples of evidence that could substantiate the 
claim, and provided all elements of the notice required by 
Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the June 2004 letter.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all other available records, including 
service records, and records from various federal agencies.  
Additionally, the Veteran was afforded a VA examination in 
response to his claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.



Status Post Right Knee Replacement

Background

A December 2008 VA treatment record shows that the Veteran 
reported experiencing the same pain in his right knee that he 
had prior to surgery.  He complained of "popping" on the 
side of the knee, numbness, and swelling.  There was a 
notation of osteoarthritis of the right knee. The examiner 
diagnosed the Veteran with a recent knee replacement.
  
In April 2009, the Veteran was afforded a VA compensation and 
pension examination.  The examiner noted the total right knee 
rotating platform arthroplasty in September 2007.  Since that 
time, the Veteran reported constant pain on the medial aspect 
of the knee, "clicking" in the front and "popping" in the 
back of the prosthesis with ambulation.  He stated the pain 
was constant, graded as an 8/10, and was associated with 
weakness and stiffness if he sat for prolonged periods, but 
no swelling.  He felt the knee was unstable and "did not 
trust it," and reported that it gave way occasionally going 
down stairs.  He had not had the sensation of locking, but he 
experienced fatigability and a lack of endurance.  His 
treatment essentially involved taking ibuprofen and icing the 
knee.  

Precipitating factors for flare-ups as well as pain were 
sitting too long, standing too long, walking long distances, 
and exposure to cold weather.  He described these flares as 
moderate, usually occurring once a week with a duration of 
15-20 minutes, and they caused him to stumble if he was tired 
or stayed longer than he should have on his legs.  He stated 
occasionally that his knee became so severe that he could not 
extend or flex it without pain, and when this happened he 
must "get off the knee altogether." He estimated these 
flare-ups occurred two or three times a year, usually for 24 
hours duration, and were brought on by overuse.  

The examiner stated the limiting factor was pain and it 
resulted in additional limitation of motion of 100 percent 
and total functional impairment two to three times a year for 
24 hours.  The examiner reported pain was the major limiting 
factor and not incoordination, weakened movement, or excess 
fatigability.  Alleviating factors were resting between 
sitting and standing episodes and putting a pillow under his 
legs while he was in bed.

The examiner opined that there appeared that there was 
moderate instability that usually occurred on stairs: 
however, the Veteran had no major falls as he was able to 
support himself by use of the handrail.  

The examiner reported the effect on the Veteran's usual 
occupation was that he worked at a hotel and was constantly 
up and down stairs performing maintenance work.  The Veteran 
stated that the effect of his condition on his usual 
occupation was "a lot."  He had to stand long hours and 
could not kneel on his knee.  When kneeling on one knee, he 
reported having a hard time getting back on his feet.  In a 
six hour shift, he was on his feet 95 percent of the time.

Upon examination, the prosthetic device was intact.  The 
Veteran had slightly decreased strength in extension and 
flexion of the right knee at +4 when compared to the left 
knee at +5.  There was no instability, locking, or 
subluxation.  There was mild weakness of the right knee and 
some pain, which would be considered severe when resistance 
was applied to extension and flexion.

The knee itself was slightly swollen, and extension was 
totally normal in active, passive, after three repetitions, 
and again, strong resistance movements.  Extension was 0 
degrees in all of these realms.  Flexion, however, was 
limited to 90 degrees actively, passively, and decreased to 
75 degrees after three repetitions due to severe pain and to 
45 degrees when strong resistance was applied.

In a May 2009 VA treatment record, the Veteran complained of 
pain in various locations about the right knee, thigh, hip, 
and some pain in the right lower tibial area.  He complained 
of increased pain with weight-bearing.  The examiner noted 
the Veteran's gait was satisfactory.  Examination of the 
right knee showed no effusion, there was some diffuse 
tenderness present about the knee, slightly greater medially.  
Active motion was 0-105 degrees.  The examiner diagnosed 
status post right rotating platform total knee arthroplasty.

The examiner noted that the Veteran had chronic pain about 
the right knee and leg.  His knee X-rays and examination 
generally appeared satisfactory with the exception of some 
diffuse areas of tenderness.  The examiner opined the Veteran 
might need a job where he was not on his feet.

In an August 2009 VA treatment record, the Veteran reported 
that he still had pain in the same place as before surgery.  
He stated the knee was "popping" on the side, with numbness 
and swelling.  He iced the knee and elevated it.  He reported 
that an injection had helped for about 1-2 months; however, 
now the there was burning from the knee to the hip. He 
reported standing 3 hours per night at work.

Diagnostic Criteria

The Veteran's right knee is currently rated as 30 percent 
disabling under Diagnostic Codes 5259-5055 which provides the 
rating criteria for the prosthetic replacement of a knee 
joint. Under this code, for one year following implantation, 
the knee joint warrants an evaluation of 100 percent. 38 
C.F.R. § 4.71. Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Id. Where there are intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to Diagnostic Codes 5256, 5261 or 5262. The 
minimum evaluation is 30 percent. Id.

If there are intermediate degrees of residual weakness, pain, 
or limitation of motion, Diagnostic Code 5055 instructs to 
rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997). The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 or Diagnostic Code 5259 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code  5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating. A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998).

VA's General Counsel has also held that separate ratings are 
also available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-
2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the knee that is a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 percent evaluation. Flexion between 10 and 20 
degrees is rated 40 percent disabling and between 20 and 45 
degrees is rated 50 percent disabling. Ankylosis which is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more is rated 60 percent disabling. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2009).

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees. A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees. Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of leg extension is rated as noncompensable when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment. 
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2009).

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
use of a brace. Malunion of the tibia and fibula with marked 
knee or ankle disability allows for the assignment of a 30 
percent rating; with moderate disability, 20 percent; and 
with slight disability, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2009).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 
Symptoms related to the removal of cartilage warrant a 10 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

For a 60 percent evaluation, Diagnostic Code 5055 requires 
chronic residuals consisting of severe painful motion or 
weakness.  The April 2009 VA examiner found that the Veteran 
did have severe pain on resistance and 100 percent loss of 
motion and complete functional loss during flare-ups.  These 
findings show a disability that approximates the criteria for 
the 60 percent rating.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluation.  As 60 percent rating is the maximum 
possible single schedular rating under Diagnostic Codes 5003 
and 5256-5263, a rating under any one of those diagnostic 
code provisions would not afford the Veteran a higher 
disability rating from November 1, 2008.


In a brief dated in January 2010, the Veteran's 
representative contended that the Veteran might have 
additional disability to Muscle Group XIII and/or XIV, 
secondary to the service-connected residuals of the right 
knee replacement.  Muscle Groups XIII and XIV control motion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314 
(2009).  The rating under Diagnostic Code 5055 also 
contemplates such symptoms.  Separate ratings are warranted 
when diagnostic codes contemplate wholly separate 
manifestations of the same disability.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  The evaluation of the same disability 
under various diagnostic codes, however, constitutes 
pyramiding and is prohibited.  Id., 38 C.F.R. § 4.14 (2009).

It would constitute prohibited pyramiding to rate the 
Veterans limitation of motion both under Diagnostic Codes 
5313, 5314, and 5055.  

In addition, separate awards would not result in any 
additional compensation to the Veteran.  Under the 
"amputation rule" the combined rating for orthopedic 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (2009).  An amputation at the 
middle or lower thigh or at or above the knee level warrants 
a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5162-5164 (2009).  Since this decision grants a 60 percent 
rating, additional compensation would be precluded under 
38 C.F.R. § 4.68.

While it would theoretically be possible to obtain a combined 
rating in excess of 60 percent, if the maximum rating for 
limitation of extension (50 percent under Diagnostic Code 
5261) were combined with the maximum rating for limitation of 
flexion (30 percent under Diagnostic Code 5260) and the 
maximum rating for instability (30 percent under Diagnostic 
Code 5257); the amputation rule would preclude a rating in 
excess of 60 percent.

Therefore, for the period beginning November 1, 2008, the 
Veteran's right knee status post total arthroplasty is 
manifested by severe painful motion or weakness and therefore 
warrants a rating of 60 percent under Diagnostic Code 5055.

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

The Veteran's right knee symptomatology is currently 
contemplated by the rating criteria.  38 C.F.R. §§ 4.123, 
4.124, 4.124(a) (2009).  In the absence of evidence 
presenting "exceptional" circumstances, referral of the claim 
is not warranted for consideration of an extraschedular 
rating; the Veteran's disability is appropriately rated under 
the schedular criteria.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted.  The 
Veteran is currently employed as a maintenance worker.  The 
Veteran reported that his knee disability did affect his 
employment but did not report that it renders him unable to 
work.

The evidence that does not show that his right knee 
disability prohibits the Veteran from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
Accordingly, the Board concludes that a TDIU rating is not 
warranted. 

ORDER


An increased rating of 60 percent for residuals of a right 
knee replacement is granted for the period from November 1, 
2008.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


